Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 1 of 45 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 SHAHRIAR “JAMES” EKBATANI;
 SHAHRZAD EKBATANI, as TRUSTEE FOR Case No.:
 NOBILITY TRUST AND DIGNITY TRUST;
 and TERRENCE DIAZ,

        Plaintiffs,

 vs.

 COMMUNITY CARE HEALTH NETWORK,
 LLC d/b/a MATRIX MEDICAL NETWORK;
 FRAZIER MANAGEMENT LLC d/b/a
 FRAZIER HEALTHCARE PARTNERS;
 FRAZIER HEALTHCARE VENTURES;
 FRAZIER HEALTHCARE VII, L.P.;
 FRAZIER HEALTHCARE VII-A, L.P.;
 FRAZIER HEALTHCARE GROWTH
 BUYOUT FUND VIII, L.P.; FRAZIER
 HEALTHCARE GROWTH BUYOUT
 AFFILIATES VIII, L.P.; and THE
 PROVIDENCE SERVICE CORPORATION,
 a Delaware corporation,

        Defendants.

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs Shahriar “James” Ekbatani (“Ekbatani”), Shahrzad Ekbatani, as Trustee

 for Nobility Trust and Dignity Trust, and Terrence Diaz (“Diaz”) (collectively,

 “Plaintiffs”), for their Complaint and Demand for Jury Trial against Community Care

 Health Network, LLC d/b/a Matrix Medical Network (“Matrix”), Frazier Management,

 LLC d/b/a Frazier Healthcare Partners, Frazier Healthcare Ventures, Frazier Healthcare

 VII, L.P., Frazier Healthcare VII-A, L.P., Frazier Healthcare Growth Buyout Fund VIII,

 L.P., Frazier Healthcare Growth Buyout Affiliates VIII, L.P., and The Providence Service
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 2 of 45 PageID 2




 Corporation (“Providence”) (collectively, “Defendants”), allege as follows:

                                NATURE OF THE ACTION

         1.      This is an action stemming from Defendants’ acquisition of DPN USA,

 LLC d/b/a HealthFair (the “Acquisition”), in violation of Section 7 of the Clayton Act.

 Prior to the Acquisition, Matrix and HealthFair were direct competitors in the market for

 healthcare risk adjustment services. Rather than combining these two firms to better

 compete in the relevant market, as Plaintiffs anticipated when they agreed to sell

 HealthFair, Defendants used the Acquisition to control and suppress an innovative

 competitor and substantially reduce competition in the market for the provision of risk

 adjustment services in Florida.         Defendants should be held accountable for its

 anticompetitive scheme, which has caused harm to healthcare payors and insureds in

 Florida and to the Plaintiffs in this action.

         2.      The modern American healthcare system has pivoted from fee-for-service

 reimbursement for healthcare payors (i.e., health insurance plans and risk-bearing

 providers) that provide services under Medicare and the Affordable Care Act in favor of a

 structure that reimburses payors prospectively based on a review of the patients’

 underlying health status and the anticipated health spending for those patients. This

 newer structure is founded upon risk adjustment, or adjusting payments to payors based

 on how sick the payors’ enrollment population is assessed to be (i.e., how much risk the

 payor has that it will have to pay a higher cost for patient healthcare than the average cost

 in any given geographic area).        Thus, payors that disproportionately enroll healthy

 beneficiaries will be paid less than they would have been if they had enrolled




                                                  2
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 3 of 45 PageID 3




 beneficiaries with the average risk profile, while payors that disproportionately enroll the

 sickest patients will be paid more.

        3.      The healthcare risk adjustment services industry emerged in response to

 the reimbursement structure premised on risk adjustment.          Risk adjustment service

 providers often serve as a one-stop shop for payors, whereby the payors retain the risk

 adjustment service provider to assess the payors’ enrolled population for existing health

 conditions that may lead to increased utilization of healthcare services and a

 corresponding cost increase to the health plan. Prior to the emergence of companies that

 exclusively perform risk adjustment services, payors were dependent upon a broad web

 of providers (from primary care physicians to hospitals) to catch and properly code

 patients’ existing conditions. If the patients had underlying conditions, but failed to

 schedule an annual visit with their providers, the payor would be reimbursed at a lower

 rate for these patients because these patients would appear healthy on paper (as there

 were no diagnoses coded for those patients). Yet, as a consequence of his or her existing

 conditions, the patient would utilize a greater number of healthcare services, and the plan

 would incur costs similar to those of a sick patient.

        4.      Risk adjustment companies such as HealthFair and Matrix partner with

 payors to ensure that patient populations who were at risk of not seeing their physicians,

 or otherwise not obtaining clinical validation of existing conditions, were seen, assessed,

 treated, and properly documented. A risk adjustment company’s value lies in accurately

 capturing as many underlying health conditions as it can for each patient—the more

 underlying conditions that a risk adjustment company is able to document for a payor’s




                                                   3
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 4 of 45 PageID 4




 member population, the greater the risk adjustment factor and greater the reimbursement

 the payor receives per member from governmental entities such as the Centers for

 Medicare & Medicaid Services (“CMS”) or the Department of Health and Human

 Services (“HHS”). This process ensures that payors are made whole and do not sustain

 unanticipated costs to care for their sick enrollees.

        5.      Matrix is an incumbent provider of risk adjustment services. Matrix and

 the other incumbent firms maintain a business model that provides risk assessments

 conducted at the home of the patient. In 2014, HealthFair entered into and immediately

 disrupted the market with its innovative, technology-forward business model that

 provided assessments in mobile clinics it deployed to patients’ communities at strategic

 intervals. This business model caught on quickly; by 2017, HealthFair was experiencing

 double-digit, year-over-year growth.      This growth caught Matrix’s attention, in part

 because HealthFair beat out Matrix and was awarded business over Matrix from at least

 one of Matrix’s longstanding payor-customers.

        6.      At the time of the Acquisition, HealthFair was owned by Ekbatani,

 Shahrzad Ekbatani (as trustee of the Nobility Trust and Dignity Trust), Terrence Diaz,

 and Jerry Cox (collectively, “Sellers”). Due to HealthFair’s explosive growth, Sellers

 began looking for a purchaser that had sufficient capital to invest in HealthFair, allowing

 it to achieve its full potential. During a competitive bidding process, Defendants pitched

 Matrix to Sellers as the right partner to achieve this vision. In particular, Defendants

 assured Sellers that Matrix had the desire and the ability to continue to grow and expand

 HealthFair’s mobile services and, through the Acquisition, Defendants would provide the




                                                   4
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 5 of 45 PageID 5




 capital necessary to continue HealthFair’s growth trajectory, thereby enhancing

 competition for risk adjustment services by growing the scope and footprint of

 HealthFair’s offerings.

        7.      In January 2018, Sellers, including Ekbatani, Shahrzad Ekbatani, and

 Diaz, sold their equity interests in HealthFair to Matrix for $160 million in combined

 cash and rollover shares, as well as the condition that the owners would be entitled to a

 contingent payment based on certain HealthFair performance benchmarks over the course

 of the year following the Acquisition.

        8.      Following the Acquisition, Ekbatani and Diaz, who had developed and

 refined the business and operation model driving HealthFair’s exceptional success, stayed

 on with HealthFair to help guide the company forward and continue the growth

 trajectory. Despite warnings from Ekbatani and Diaz, Defendants immediately instituted

 changes at HealthFair that undermined its success. Within months, Ekbatani and Diaz—

 as well as other key, veteran HealthFair employees—were asked to leave HealthFair or

 were otherwise terminated. Defendants then reduced the number of patients HealthFair

 saw in 2018 by at least 20 percent—since 2018, Defendants have further reduced

 HealthFair’s mobile operations.

        9.      After significantly reducing HealthFair’s mobile operations, Defendants

 successfully increased Matrix’s prices for its in-home offerings.

        10.     Defendants’ efforts to lessen competition by suppressing HealthFair’s

 mobile operations were anticompetitive and improper.                Defendants suppressed

 HealthFair’s innovative mobile risk adjustment operations in order to maximize




                                                  5
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 6 of 45 PageID 6




 Defendants’ profits from Matrix’s pre-existing in-home offerings. By taking steps to

 eliminate HealthFair from the market, Defendants effectively withdrew mobile risk

 adjustment services as a substitute for Matrix’s in-home offerings. They did so to impede

 growth in mobile offerings, which payors were increasingly choosing as a superior

 substitute for Matrix’s in-home services. Defendants knew that, once HealthFair was

 removed from the market, another competitor with mobile offerings—particularly mobile

 offerings on a scale that would pose a threat to Matrix’s business model—was unlikely to

 emerge, including because of formidable barriers to entry in the relevant market.

        11.     Defendants’ actions have had the effect of substantially lessening

 competition in the market for risk adjustment services in Florida—in violation of Section

 7 of the Clayton Act. Defendants have effectively eliminated a once formidable and

 growing competitor in the market for risk adjustment services in Florida, as well as a

 substitute product (mobile risk adjustment services) for Matrix’s in-home risk adjustment

 services. By acquiring HealthFair and subsequently suppressing output from the mobile

 side, Matrix diminished innovation in the relevant market.

        12.     In so doing, Defendants have harmed consumers of risk adjustment

 services (the payors), insureds, and Plaintiffs. HealthFair provided a range of diagnostic

 services that increased risk adjustment capabilities, which captured more accurately the

 risk profile of the patients enrolled by HealthFair’s customers.            Consequently,

 HealthFair’s customers were able to seek reimbursement from CMS based on accurate

 risk adjustments, reducing the likelihood that the customer’s bid to CMS would exceed

 the benchmark. This is important because, if the bid exceeds the benchmark, the payor




                                                 6
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 7 of 45 PageID 7




 must charge each plan member a premium to cover the difference. When Defendants

 deprived payors of HealthFair’s broader mobile services, payors were left with at-home

 assessments, which do not capture the same level of risk as do the mobile assessments.

 As a result, payors were ultimately left with a less accurate risk adjustment, increasing

 the likelihood that the payor’s bid to CMS would exceed the benchmark, thereby

 lessening the payments the payor receives from CMS (harming the payors), and

 triggering additional premium obligations from the payor’s insureds (harming the

 insureds). Plaintiffs also have been directly harmed by Defendants’ anticompetitive

 conduct; by eliminating an innovative competitor and suppressing HealthFair’s output,

 Defendants deprived Plaintiffs of payments that were inextricably tied to the harm

 Defendants inflicted on competition. Faced with the prospect that Defendants would

 continue to erode competition, Plaintiffs bring this suit to rectify and redress these harms.

                                          PARTIES

         13.     Plaintiff Ekbatani resides in Orange County, Florida and is a citizen of

 Florida.

         14.     Plaintiff Shahrzad Ekbatani resides in Miami Dade County, Florida and is

 a citizen of Florida.

         15.     Plaintiff Terrence Diaz resides in Hillsborough County, Florida and is a

 citizen of Florida.

         16.     Defendant Matrix is a Delaware limited liability company with its

 principal place of business in Scottsdale, Arizona.

         17.     Defendant The Providence Service Corporation is a Delaware corporation




                                                   7
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 8 of 45 PageID 8




 with its principal place of business in Atlanta, Georgia.

         18.     Defendant Frazier Management, LLC d/b/a Frazier Healthcare Partners

 (“Frazier”) is a Delaware limited liability company with its principal place of business in

 Seattle, Washington.

         19.     Defendants Frazier Healthcare Ventures, Frazier Healthcare VII, L.P.,

 Frazier Healthcare VII-A, L.P., Frazier Healthcare Growth Buyout Fund VIII, L.P., and

 Frazier Healthcare Growth Buyout Affiliates VIII, L.P. are Delaware limited

 partnerships, each with a principal place of business in Seattle, Washington.

         20.     Defendants Frazier Management, LLC, Frazier Healthcare Ventures,

 Frazier Healthcare VII, L.P., Frazier Healthcare VII-A, L.P., Frazier Healthcare Growth

 Buyout Fund VIII, L.P., and Frazier Healthcare Growth Buyout Affiliates VIII, L.P. are

 referred to hereinafter as the “Frazier Entities.”

         21.     Matrix is indirectly owned by Providence and the Frazier Entities. Prior to

 2016, Matrix was a wholly owned subsidiary of Providence; in 2016, the Frazier Entities

 acquired a majority and controlling interest in Matrix.1

                               JURISDICTION AND VENUE

         22.     This Court has subject-matter jurisdiction over this suit under 28 U.S.C.

 §§ 1331 and 1337(a).

         23.     The Court has personal jurisdiction over Matrix pursuant to 15 U.S.C.

 § 22 and/or Florida Statute § 48.193. Matrix maintains a number of operations in Florida


         1
               Providence Service Corporation, SEC Filings, Providence Form 10-K, (Feb. 27, 2020),
 https://investor.prscholdings.com/financial-information/sec-
 filings?field_nir_sec_form_group_target_id%5B%5D=471&field_nir_sec_date_filed_value=&items_per_p
 age=10#views-exposed-form-widget-sec-filings-table.




                                                      8
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 9 of 45 PageID 9




 and in this District. Matrix operates a regional office in Clearwater, Florida. Matrix also

 maintains an office in Largo, Florida, where Matrix’s call center operations for its

 nationwide operations are located. Additionally, Matrix conducts substantial business

 operations in Florida by providing risk-adjustment services to its clients that serve a

 population residing in Florida and in this District, and Matrix derives significant revenue

 from these Florida operations.

        24.         The Court has personal jurisdiction over Providence pursuant to 15 U.S.C.

 § 22 and/or Florida Statute § 48.193.            Providence conducts substantial business

 operations in Florida.       Providence describes itself as “the largest manager of non-

 emergency medical transportation (‘NET’) programs for state governments and managed

 care organizations (‘MCOs’) in the United States (‘U.S.’), primarily through its brands

 LogistiCare and Circulation.”2 Providence reports that its NET Services “provided non-

 emergency transportation solutions to clients, including health systems, in 50 states and

 the District of Columbia[,]” and NET Services “accounts for substantially all of our

 consolidated revenue.”3 Thus, Providence conducts substantial business operations in

 Florida and derives significant revenue from its Florida operations.

        25.         The Court has specific personal jurisdiction over the Frazier Entities

 pursuant to Florida Statute § 48.193. The claim alleged herein arises from the Frazier

 Entities’ forum-related contacts in Florida. As alleged more fully in Paragraph Nos. 26 to

 37, the Frazier Entities operated, conducted, engaged in, or carried on a business venture

 in Florida, and the Frazier Entities committed a tortious act within the state of Florida.

        2
            Id. at 4.
        3
            Id. at 6.




                                                    9
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 10 of 45 PageID 10




         26.     For the reasons set forth below in Paragraph Nos. 26 to 37, Defendants

  Frazier Healthcare Ventures, Frazier Healthcare VII, L.P., Frazier Healthcare VII-A,

  L.P., Frazier Healthcare Growth Buyout Fund VIII, L.P., and Frazier Healthcare Growth

  Buyout Affiliates VIII, L.P. are the agents or alter egos of Defendant Frazier

  Management, LLC and are subject to Frazier Management, LLC’s operational control

  and/or are mere instrumentalities of Frazier Management, LLC. As a result, the Frazier

  Entities’ contacts with Florida may be imputed to Frazier Management, LLC.

         27.     The Frazier Entities collectively operate in the United States under the

  name    “Frazier    Healthcare    Partners.”   [https://www.frazierhealthcare.com/growth-

  buyout/team] The Frazier Healthcare Partners website lists several key individuals as

  core team members: Brett Moraski is Frazier’s Executive in Residence; Steve Tallman is

  Frazier’s Partner, Finance & Operations; Ben Magnano is Frazier’s Managing Partner;

  Dr. Nathan Every is Frazier’s General Partner; Brian Morfitt is Frazier’s General Partner;

  and Kent Berkley is a Principal at Frazier.

         28.     In a January 4, 2018 commitment letter related to the Acquisition, Frazier

  Healthcare VII, L.P., Frazier Healthcare VII-A, L.P., Frazier Healthcare Growth Buyout

  Fund VIII, L.P., and Frazier Healthcare Growth Buyout Affiliates VIII, L.P. are all listed

  as investors in Mercury Parent, LLC, Matrix’s indirect parent company.          Magnano

  executed the letter agreement on behalf of all of the Frazier Entities.

         29.     As more fully described below, in all communications and correspondence

  with Sellers, the Frazier Entities were identified simply as “Frazier” or “Frazier

  Healthcare Partners.” From communications with key Frazier representatives, Plaintiffs




                                                   10
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 11 of 45 PageID 11




  understood that they were dealing with Frazier Healthcare Partners as a whole rather than

  distinct corporate entities within Frazier.

         30.     By virtue of the Acquisition at issue in this litigation, the Frazier Entities

  operated, conducted, engaged in, or carried on a business or business venture in Florida,

  and the Frazier Entities committed a tortious act within the state of Florida. Although

  Matrix ultimately acquired HealthFair, the Frazier Entities were heavily involved in the

  Acquisition, including by securing lending, engaging in discussions and meetings with

  Sellers, and participating in decision-making regarding the Acquisition.

         31.     On August 28, 2017, Frazier representative Brett Moraski and Matrix

  representatives Walt Cooper, Wyatt Campbell, and Mark Reagen, met with HealthFair,

  including Ekbatani and Diaz, at HealthFair’s headquarters in Winter Springs, Florida. At

  the meeting, Frazier and Matrix presented a slide show with background information on

  the companies. Moraski presented himself as the liaison between Frazier and Matrix, and

  Plaintiffs came away from the meeting with the impression that Frazier was heavily

  involved in the Acquisition.

         32.     On October 3, 2017, representatives from Matrix and Frazier met with

  HealthFair representatives, including certain of the Sellers, at Matrix’s call center in

  Largo, Florida. Moraski attended on Frazier’s behalf.

         33.     An October 11, 2017 letter from investment bank SunTrust Robinson

  Humphrey, Inc. (“SunTrust”) to Matrix regarding financing for the Acquisition addresses

  the letter to “Matrix Medical c/o Frazier Healthcare Partners” and “Attention: Brett

  Moraski.” As explained above, Moraski is the Operating Partner of Frazier.




                                                  11
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 12 of 45 PageID 12




         34.     In a revised proposal to Sellers on December 17, 2017, Matrix identified

  Moraski as a “representative available to discuss the terms of our Revised Proposal.”

         35.     On December 21, 2017, Matrix representatives Walt Cooper, Wyatt

  Campbell, and Ed Hahn, and Frazier representatives Moraski, Berkley, and Tallman

  attended an on-site visit at HealthFair in Florida. Following the visit, HealthFair’s

  principals, including Sellers, had dinner with that group, as well as Frazier principals

  Magnano and Morfitt.

         36.     On December 29, 2017, Frazier representative Dr. Nathan Every had a call

  with HealthFair employees Dr. Robert Oristaglio and Tamilyn Vandenheuvel regarding

  the clinical aspects of HealthFair’s business. Upon information and belief, at the time of

  the call, Dr. Oristaglio was located in Florida.

         37.     That same day, representatives from Frazier, FTI Consulting, Inc. (a third

  party hired by Defendants to advise on due diligence related to the Acquisition), and

  HealthFair engaged in a phone call regarding FTI’s investigation of HealthFair’s clinical

  coding. At the time of the call, the HealthFair representatives were located in Florida.

         38.     In August 2018, Frazier representative Magnano had a call with Ekbatani,

  who was located in Florida, to discuss HealthFair’s post-Acquisition operations.

         39.     Venue is proper in this District pursuant to, at least, 15 U.S.C. § 22 and/or

  28 U.S.C. § 1391(b) and (c) because, during the relevant period, Defendants transacted

  business, were found, or had agents in this District, and/or because a substantial portion

  of the affected interstate trade and commerce described herein has been carried out in this

  District. In particular, Defendants directed their Acquisition strategy at Plaintiffs and the




                                                     12
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 13 of 45 PageID 13




  other Sellers, who Defendants knew were residents of and located in Florida; through the

  unlawful Acquisition, Defendants acquired a company that derived a significant portion

  of its revenue from its Florida operations; Matrix operates a regional office in this

  District; and Providence transacts business in Florida and derives a significant amount of

  its revenue from Florida operations.

                                     BACKGROUND

         A.      Risk Adjustment.

         40.     By way of background, risk adjustment is a statistical process that

  considers the underlying health status and health spending of patients when examining

  the patients’ health outcomes or healthcare costs. There are several risk adjustment

  models used in American healthcare, including the CMS model for Hierarchical

  Condition Categories (“HCCs”) (the “CMS-HCC Model”)—which is used for Medicare

  Advantage payors—and the HHS model for HCCs (the “HHS-HCC Model”), which is

  used for Affordable Care Act health plan premiums. Both of these models rely on a

  complex coding process, called the ICD-10-CM, to risk adjust patients based on their

  existing health conditions.

         Medicare Advantage

         41.     The Medicare Advantage (“MA”) program allows Medicare beneficiaries

  to receive certain benefits from private insurers—otherwise known as “Medicare

  Advantage Organizations” (“MAOs”)—that contract with CMS to provide benefits as an




                                                 13
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 14 of 45 PageID 14




  alternative to the traditional fee-for-service Medicare program.4 Anyone who is eligible

  for Medicare may enroll in an MA plan offered in the service area in which the

  beneficiary resides.5 The MA program is an attractive option for beneficiaries, as the MA

  plans typically offer additional benefits in the form of either reduced patient cost-sharing,

  or access to health services that are not traditionally covered under the Medicare

  program.6 In 2003, approximately 13 percent of the Medicare population was enrolled in

  an MA plan—by 2018, MA enrollees accounted for more than one-third of all Medicare

  beneficiaries.7    Moreover, a significant percentage (more than 40 percent) of MA

  beneficiaries reside in just five states: California (12.7 percent of MA beneficiaries),

  Florida (9.9 percent of MA beneficiaries), New York (7.2 percent of MA beneficiaries),

  Texas (7.0 percent of MA beneficiaries), and Pennsylvania (5.4 percent of MA

  beneficiaries).8

         42.        CMS pays MAOs a monthly per-person amount for each beneficiary

  enrolled in its plan.9 The plan payments are determined by the payor’s bid, which the

  payor submits to CMS annually.10 The bid consists of the payor’s estimated dollar


         4
             Report to Congress: Medicare Advantage Risk Adjustment – December 2018,
  https://www.cms.gov/Medicare/Health-Plans/MedicareAdvtgSpecRateStats/Downloads/RTC-Dec2018.pdf,
  p. 3.
         5
              Id.
         6
              Id.
         7
              Id.
         8
               Medicare Enrollment Dashboard, https://www.cms.gov/Research-Statistics-Data-and-
  Systems/Statistics-Trends-and-Reports/Dashboard/Medicare-Enrollment/Enrollment%20Dashboard.html.
           9
             Report to Congress: Medicare Advantage Risk Adjustment – December 2018,
  https://www.cms.gov/Medicare/Health-Plans/MedicareAdvtgSpecRateStats/Downloads/RTC-Dec2018.pdf,
  p. 3.
         10
              Id.




                                                    14
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 15 of 45 PageID 15




  amount to cover the benefit package for a beneficiary of average health status in the area

  where the service is offered (i.e., where the beneficiary resides).11 CMS compares these

  bids to the benchmark for the county, region, or state where the payor offers services (i.e.,

  the average Medicare fee-for-service cost, multiplied by a statutorily set percentage

  related to the geographic area’s rank in a list of the highest to lowest average Medicare

  fee-for-service cost).12 The benchmark is the maximum rate CMS will pay an MAO to

  provide benefits in the service area for the following year.13 If the bid exceeds the

  benchmark, the payor must charge each plan member a premium to cover the

  difference.14 If the bid is below the benchmark, the payor retains a percentage of the

  difference between the bid and the benchmark (called the “beneficiary rebate amount”),

  which varies from 50 percent to 70 percent based on the payor’s Star Rating.15 The payor

  can then use the beneficiary rebate amount to pay for additional benefits for its members,

  or to buy-down premiums.16

         43.        CMS adjusts the per-person payment to each payor to account for the

  difference in health status among enrolled beneficiaries.17 This process, called “risk

  adjustment”, relies on information about the health status of the enrolled beneficiaries.

  Thus, payors that disproportionately enroll healthy beneficiaries will be paid less than



         11
              Id.
         12
              Id.
         13
              Id.
         14
              Id.
         15
              Id.
         16
              Id.
         17
              Id.




                                                   15
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 16 of 45 PageID 16




  they would have been if they had enrolled beneficiaries with the average risk profile,

  while payors that disproportionately enroll the sickest patients will be paid more.18

         44.         CMS uses a Star Rating System to measure how well MAOs perform in

  five categories, and assigns a rating for each category from one to five stars (five being

  the highest and one being the lowest). The five performance categories are:

         •           Staying healthy: screening tests and vaccines: Assesses whether members
                     received various screening tests, vaccines, and other check-ups to help
                     them stay healthy.
         •           Managing chronic (long-term) conditions: Assesses how often members
                     with certain conditions received recommended tests and treatments to help
                     manage their chronic condition(s).
         •           Member experience with the payor: Assesses member ratings of the payor.
         •           Member complaints and changes in the payor’s performance: Assesses
                     how often Medicare discovered problems with the payor, and how often
                     members experienced issues with the payor. Also assesses how much the
                     payor’s performance has improved (if at all) over time.
         •           Health payor customer service: Assesses how well the payor handles
                     member appeals.

  Medicare also assigns one overall star rating to summarize performance as a whole.

         45.         Star ratings matter immensely for MAOs, because bonus payments and

  rebates are tied to the number of stars achieved.            Plans also receive additional

  payments—referred to as quality bonuses—that are tied to their average quality score.

  Those quality scores are determined on the basis of a weighted average of ratings that

  reflect consumer satisfaction and the performance of the plans’ providers on a range of

  measures related to clinical processes and health outcomes. CMS pays higher-rated plans

  more in two ways. First, plans that have composite quality scores with at least 4 out of 5



         18
              Id., p.4.




                                                    16
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 17 of 45 PageID 17




  stars are paid on the basis of a benchmark that is 5 percent higher than the standard

  benchmark. Second, quality scores impact plan payments through the size of the rebate

  that a plan receives when it bids below the benchmark. Plans with 4.5 stars or more

  retain 70 percent of the difference between the bid and the quality-adjusted benchmark;

  plans with 3.5 to 4.0 stars retain 65 percent of that difference; and plans with 3 stars or

  less retain 50 percent of that difference.

         46.      Fundamentally, for payors to earn high Star Ratings, providers in the

  payor’s network need to perform well on Healthcare Effectiveness Data and Information

  Set (“HEDIS”) measures. HEDIS is a comprehensive set of standardized performance

  measures that are designed to provide purchasers and consumers with the information

  they need to reliably compare payor performance.19 CMS relies on HEDIS measures

  related to clinical quality performance to assess payor quality for the purpose of assigning

  Star Ratings.

         47.      To report the necessary information for the HEDIS measures, payors must

  track and fill gaps in care on common measures, such as monitoring documentation of

  patient body mass index (“BMI”) measurements or tracking A1c results (which relate to

  diabetes). Many HEDIS measures included in the Star Ratings program may be

  calculated based on claims data to which the payor has access. But providers, such as

  primary care physicians, tend not to submit claims for all of a patient’s conditions, which

  negatively impacts the payor’s ability to be reimbursed appropriately for that patient.

         48.      The electronic health record system (“EHR”) often contains additional

          19
              Centers for Medicare & Medicaid Services,     https://www.cms.gov/Medicare/Health-
  Plans/SpecialNeedsPlans/SNP-HEDIS.




                                                  17
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 18 of 45 PageID 18




  data that assists the payor in demonstrating higher performance on HEDIS measures. For

  example, measures such as the HEDIS Controlling High Blood Pressure and the HEDIS

  Adult BMI Assessment require data that often is found in the patient’s EHR, but not in

  the patient’s claims history.      This is because the HEDIS “Controlling High Blood

  Pressure” measure requires blood pressure results that cannot be found using claims.

  Similarly, the HEDIS “Adult BMI Assessment” measure allows payors to use either BMI

  Percentile ICD-10-CM codes from electronic data or, more commonly, BMI vitals from

  supplemental data.        Thus, many MA payors will incentivize providers to submit

  supplemental HEDIS data from the EHR so that the payor will have a more complete

  dataset for Star Ratings.

          Affordable Care Act

          49.        In 2010, Congress passed the Patient Protection and Affordable Care Act

  (“ACA”) to increase the number of Americans covered by health insurance, and to

  decrease the cost of healthcare.20 To further this goal, the ACA required private health

  insurers to provide coverage for individuals regardless of their health status, including

  preexisting conditions.21 Congress anticipated that these new requirements may hamper

  the ability of insurers to predict their healthcare costs, and to adequately price health

  insurance premiums as an increasing number of individuals enrolled in health insurance

  plans.22 Congress also anticipated that insurers might refuse to participate in the health

  insurance exchanges that the ACA created if the insurers could not reasonably estimate

          20
              N.M. Health Connections v. United States Dep’t of Health & Human Svcs., 946 F.3d 1138,
  1144 (10th Cir. 2019).
          21
               Id.
          22
               Id.




                                                     18
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 19 of 45 PageID 19




  their potential costs.23

          50.        To allay these concerns and to reallocate the risk of enrolling the sickest

  populations, Congress established a risk adjustment program for the individual and small

  group health insurance markets.24 Like the risk adjustment model employed by CMS, the

  ACA model redirects funds from plans with healthier enrollees to plans with sicker

  enrollees.25 Also similar to the model employed by CMS, the ACA model is intended to

  discourage insurers from avoiding enrollment of sicker enrollees.26 HHS is responsible

  for designing and implementing the HHS-HCC model, which relies in part on a statewide

  average premium—the average of all applicable premiums insureds pay to health insurers

  in a state.27

          HCC Models

          51.        Although the HHS-HCC and the CMS-HCC models are similar in purpose

  and structure, they each have unique characteristics to address the different patient

  populations for which they are utilized. Each HCC model uses patient data to predict the

  estimated future costs for individual patients. The CMS-HCC model is prospective,

  meaning data is collected in the base year to determine expected costs for the following

  year (the “prediction” year). For example, data from 2018 (base year) will be used to

  predict expenses in 2019 (prediction year). The ACA HHS-HCC model is concurrent,

  meaning the model predicts future expenditures associated with the current year’s health

          23
               Id.
          24
               Id.
          25
               Id.
          26
               Id.
          27
               Id.




                                                     19
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 20 of 45 PageID 20




  events.

            52.   HCC models use two primary sources of data to determine an individual

  patient’s risk adjustment factor (“RAF”)—demographic characteristics and health status.

  Demographic data includes the patient’s age, gender, and other factors specific to the

  general population. The second primary data source—health status—is based on ICD-

  10-CM diagnosis codes. While demographic data is straightforward, the collection and

  validation of patient diagnoses is complex. To identify the conditions that predict future

  healthcare costs, HCC models first organize diseases and conditions into body systems or

  disease processes, called diagnostic groups. Conditions in each diagnostic group are

  further organized into condition categories. ICD-10-CM diagnosis codes are then ranked

  into categories that represent conditions with similar cost patterns.

            53.   The top HCC categories include:

            •     Major depressive and bipolar disorders.
            •     Asthma and pulmonary disease.
            •     Diabetes.
            •     Specified heart arrhythmias.
            •     Congestive heart failure.
            •     Prostate cancer.
            •     Rheumatoid arthritis.
            •     Colorectal, breast, kidney cancer.

            54.   Patients may be added to more than one category, which indicates a higher

  risk factor for that patient, and qualifies the health plan to receive a higher level of

  reimbursement for that patient.

            55.   The CMS-HCC model focuses on long-term conditions such as diabetes,




                                                   20
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 21 of 45 PageID 21




  chronic obstructive pulmonary disease, and congestive heart failure that impact the

  likelihood of future healthcare costs. The CMS-HCC model does not include acute

  illnesses and injuries that are not reliably predictive of ongoing healthcare costs. In

  contrast, the ACA HHS-HCC model accounts for both chronic and acute conditions.

  Examples of acute conditions include maternity care, low birth weight babies, and organ

  transplants, which may trigger significant healthcare costs, but generally for a discrete

  amount of time.

         56.    Each HCC has an associated value called the relative factor.         These

  relative factors contribute to the patient’s RAF. An individual may have zero, one, or

  multiple HCCs that impact the RAF score that is calculated each calendar year.

         57.    A major component of the HCC models is that the individual patient

  HCCs are valid for one year.      Regardless of the chronic nature of the underlying

  condition related to the HCC, on January 1, the patient’s HCC listing is blank. For

  example, a patient with diabetes with complications would need to have an annual face-

  to-face encounter with a provider in which the provider discusses and documents diabetes

  and any corresponding complications for the appropriate HCC to be reported in the new

  base year.

         58.    Accordingly, annual, thorough clinical documentation and complete and

  accurate diagnosis coding are critical for compliant HCC reporting. If a sick patient’s

  conditions are not documented by a provider each year, then the payor will not get credit

  for caring for that sick patient (i.e., the patient will appear healthy on paper) and the

  payor will be inadequately reimbursed for that patient’s healthcare needs. As a result,




                                                21
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 22 of 45 PageID 22




  payors place high importance on accurately recording the conditions of patients in their

  population on a yearly basis. MA payors often encourage providers to have systems in

  place that ensure accurate and up-to-date coding. Because coding must be done annually,

  many providers encourage patients to attend annual wellness visits or health fairs to

  ensure that coding is up to date each year. Some providers also use home visits for

  completion of an annual wellness visit.

         59.     MA payors are at an advantage if they can collect the most complete

  dataset for risk adjustment. For example, if there is a diagnosis for a patient in the

  patient’s EHR that was not billed on a claim this year, the payor wants to know about that

  discrepancy in case it affects the risk score. Thus, many payors will incentivize providers

  to submit supplemental diagnosis data related to risk.

         60.     CMS conducts Risk Adjustment Data Validation (“RADV”) audits on

  payors to ensure the accuracy of HCC coding. CMS’ effort to impose penalties for

  unsupported HCCs has increased in recent years. For this reason, payors require first rate

  clinical documentation so that the payor may respond credibly to the RADV audits.

         B.      HealthFair And Matrix.

         61.     Prior to the Acquisition, HealthFair was the first and largest provider of

  mobile risk adjustment services to payors, including comprehensive health assessments

  designed to capture patients’ risk scores, as well as related diagnostics necessary to

  document clinical conditions; and quality gap closure visits, which are used to ensure the

  payor recovers as much reimbursement as it is permitted under the applicable laws.

  Founded in 1998, HealthFair originally provided mobile health assessments directly to




                                                  22
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 23 of 45 PageID 23




  consumers and in corporate markets. In 2014, HealthFair shifted its business model to

  focus on MA payors. At the time of the Acquisition, HealthFair operated 26 mobile

  clinics, which was the largest mobile health clinic fleet nationwide.28 HealthFair’s clients

  were a mix of MA and commercial (ACA) plans and payors.

          62.      The risk adjustment services industry emerged as a one-stop shop for the

  payors’ enrollees to seek out an assessment of their existing health conditions. Prior to

  the emergence of companies that exclusively perform risk adjustment services, payors

  were dependent upon a broad web of providers (from primary care physicians to

  hospitals) to diagnose and properly code patients’ existing conditions. If the patients had

  underlying conditions, but failed to schedule an annual visit with their providers, the

  payor would lose money because these patients would appear healthy on paper (as there

  were no diagnoses coded for those patients). Companies such as HealthFair and Matrix

  partnered with these payors to ensure that patient populations who were at risk of not

  seeing their physicians or otherwise not obtaining clinical validation of existing

  conditions were seen, assessed, treated, and properly documented. A risk adjustment

  company’s value lies in capturing as many HCCs as exist for each patient—the more

  HCCs that a risk adjustment company is able to document for a payor’s member

  population, the greater (and more accurate) the risk adjustment factor and greater the

  reimbursement the payor receives per member from CMS or HHS. This process ensures

  that payors are adequately reimbursed for the costs of taking care of their sick population.

          63.      To that end, HealthFair provided health assessments for payors’ enrollees

          28
             While other companies attempted to replicate HealthFair’s model and small, copycat companies
  emerged over the years, none were successful.




                                                        23
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 24 of 45 PageID 24




  to clinically validate HCCs for risk adjustment purposes. These visits were often referred

  to as “comprehensive health assessments.” HealthFair also provided assessments to

  patients in order to obtain information on any gaps in care for purposes of improving the

  MAOs’ Star Ratings. These assessments were referred to as “care gaps assessments” or

  “quality gap closure visits.”

         64.     HealthFair had an innovative business model that, for many reasons, set

  HealthFair apart from other risk adjustment companies. First, HealthFair’s mobile clinic

  setting provided an alternative to patients who did not or could not visit their traditional

  providers, but who were also uncomfortable with a care visit conducted in their home.

         65.     Second, by virtue of its mobile clinics, HealthFair was able to offer

  diagnostic and lab capabilities that in-home assessment companies lacked, such as

  mammography and ultrasounds, including carotid artery ultrasound, abdominal aortic

  aneurysm ultrasound, and echocardiogram ultrasound.            Because HealthFair could

  perform these diagnostics in its mobile clinics, patients avoided the process of obtaining a

  referral to their primary care physicians and attending an additional appointment for the

  diagnostic services. And, because HealthFair employed or contracted with physicians

  from numerous specialties, such as cardiology, radiology, internal medicine, and

  ophthalmology, to interpret the diagnostic results, it could provide patients access to a

  one-stop, multi-specialty physician practice group. These diagnostic services proved to

  be life-saving for numerous patients, as HealthFair providers were able to timely

  diagnose life-threatening conditions and allow the patient to immediately seek life-saving

  treatment.    These diagnostic services also benefited HealthFair’s customers—the




                                                  24
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 25 of 45 PageID 25




  payors—because HealthFair was able to adequately capture and document a host of

  medical conditions for use in risk adjustments related to the patients seen. Thus, these

  payors received a higher rate of reimbursement that more accurately captured the

  anticipated cost of the payors’ healthcare expenditures than the payors would have from

  risk assessment services that lacked the range of diagnostics HealthFair provided.

         66.     Third, HealthFair developed proprietary protocols to optimize the use of

  diagnostic testing and HealthFair’s ability to identify additional conditions by way of its

  technology platform.

         67.     Finally, while HealthFair provided healthcare services through its risk

  adjustment abilities, it also provided end-to-end solutions to its customer-payors in the

  form of logistics/scheduling, care delivery, client reporting, and care coordination, as

  well as clinical validation and documentation for coding and gap closure. From the time

  HealthFair entered into an agreement with a payor, the payor could depend on HealthFair

  to contact its target enrollees, schedule events that accommodate these enrollees in the

  enrollees’ community, perform the risk assessments and any related diagnostics,

  coordinate any follow-up care, provide coding and documentation of the clinical

  outcomes, and work with the payor on any subsequent audits that might occur. In some

  instances, HealthFair would also offer to arrange transportation for patients to attend

  events, such as reserving a taxi or an Uber to transport the patient. All of these processes

  required complex business processes and algorithms that HealthFair honed during its 20

  years of operations.

         68.     HealthFair’s events were cyclical based on demand from HealthFair’s




                                                  25
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 26 of 45 PageID 26




  customers, the payors. Because HCCs reset annually, payors would often wait to refer

  patients to HealthFair until after their in-network primary care physicians had an

  opportunity to see their patients in the first few months of the year. If the patient did not

  see his or her primary care physician, or if the payor identified gaps in the patient’s care

  (e.g., the patient did not receive a mammogram, but needed one for comprehensive

  evaluation and risk scoring), the payor would refer the patient to HealthFair for additional

  outreach. Thus, HealthFair’s services complemented those provided by primary care

  physicians. Due to the cyclical nature of its business, HealthFair’s revenues from the last

  six months of the year accounted for the vast majority of HealthFair’s annual revenue.

         69.     By 2017, HealthFair was the leading provider of mobile risk adjustment

  services in the United States. After pivoting to MA payors, HealthFair experienced

  sustained year-over-year double-digit growth. HealthFair’s growth was so significant

  that, in 2017, it became clear that HealthFair needed a capital infusion to sustain its

  growth trajectory, as HealthFair was outgrowing its leased space and needed more

  manpower and mobile clinics.

         70.     Matrix is a leading provider of home-based risk adjustment services for

  payors, including comprehensive health assessments and quality gap closure visits. As

  part of these services, Matrix performs in-home lab services and diagnostics, including

  diabetic retinal exams, ankle brachial index tests, and neuropathy screening.

         71.     Matrix is indirectly owned by Providence and the Frazier Entities. Prior to




                                                   26
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 27 of 45 PageID 27




  2016, Matrix was a wholly owned subsidiary of Providence.29 In October 2016, the

  Frazier Entities purchased a 53.2 percent equity interest in Matrix, with Providence

  retaining 46.8 percent.30 Concurrently with the Acquisition, the Frazier Entities and

  Providence exchanged their equity interests in Matrix for similar, proportionate

  ownership shares (after accounting for Sellers’ rollover shares) of a new Delaware

  limited liability company, Mercury Parent, LLC (“Mercury Parent”), and Matrix became

  a wholly owned subsidiary of Mercury Parent.

         72.         The same Board of Directors controls Mercury Parent and Matrix. This

  Board is comprised as follows: Three seats for Frazier, two seats for Providence, and one

  seat for the Matrix CEO. A seventh member is selected jointly by Providence and

  Frazier.

         73.         Prior to the Acquisition at issue in this litigation, Matrix and HealthFair

  were direct competitors in the market for risk adjustment services. For example, both

  Matrix and HealthFair provided risk adjustment services to insurance plan WellCare

  Health Plans, Inc. (“WellCare”). WellCare is headquartered in Tampa, Florida, and

  focuses primarily on providing government-sponsored, managed care services to

  individuals through Medicaid, Medicare Advantage, and Medicare, as well as through the

  ACA exchange.

         74.         In approximately September 2017, WellCare informed its risk adjustment


            29
                Providence Service Corporation, SEC Filings, 3/01/19 Providence Form 10-K,
  https://investor.prscholdings.com/financial-information/sec-
  filings?field_nir_sec_form_group_target_id%5B%5D=471&field_nir_sec_date_filed_value=&items_per_p
  age=10#views-exposed-form-widget-sec-filings-table, p. 78.
         30
              Id., p. 40.




                                                     27
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 28 of 45 PageID 28




  providers that WellCare would use its process for requests for proposal (“RFPs”) to select

  two to three vendors of risk adjustment services. WellCare advised its risk adjustment

  providers that it intended to select at least one provider with a mobile solution.

         75.     Both Matrix and HealthFair submitted RFPs to WellCare. In October

  2017, WellCare selected HealthFair as a partner for its 2018 risk assessments. Matrix

  was not selected.

         76.     In approximately November 2017, HealthFair was awarded a national

  contract with UnitedHealth Group.         UnitedHealth accounted for approximately 25

  percent of the MA payor market and insured approximately 5 million MA beneficiaries.

  While Matrix desired to do business with UnitedHealth given UnitedHealth’s size and

  reach, Matrix did not have a contract with UnitedHealth.

         C.      The Acquisition And Related Due Diligence.

         77.     Confronted by HealthFair’s staggering growth and the realization that

  HealthFair had insufficient capital to make the investments necessary to continue its

  growth trajectory, HealthFair’s owners began to contemplate the possibility of selling

  HealthFair to a company that possessed the capital needed to fund HealthFair’s

  expansion.    HealthFair contacted an investment bank to assist with the process of

  introducing potential buyers to HealthFair.

         78.     On August 28, 2017, Frazier representative Brett Moraski, Matrix

  representatives Walt Cooper, Wyatt Campbell, and Mark Reagen, and SunTrust

  representative Sameer Chugh met with Ekbatani, Diaz, and HealthFair at HealthFair’s

  headquarters in Winter Springs, Florida. At the meeting, Frazier and Matrix presented a




                                                   28
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 29 of 45 PageID 29




  slide show with background information on the companies, which included information

  regarding Frazier Healthcare Partners and Providence.

         79.     In addition to this initial meeting, the Frazier Entities were actively

  involved in the entire due diligence process related to the Acquisition, as well as the

  mechanics of the Acquisition (including negotiation of key provisions and funding), and

  the decision to acquire HealthFair. As detailed in Paragraphs 26 to 37, the Frazier

  Entities: (1) were actively involved in, and in fact led, the discussions with investment

  bank SunTrust regarding the financing needed to acquire HealthFair; (2) sent a

  representative to an October 3, 2017 meeting with Ekbatani and HealthFair at Matrix’s

  call center in Largo, Florida; (3) participated in internal discussions with Matrix

  regarding negotiation of the terms of the Acquisition with Sellers; (4) identified their

  representative, Moraski, to Ekbatani and HealthFair as a “representative available to

  discuss the terms” of Matrix’s revised proposal; (5) sent representatives to an on-site visit

  on December 21, 2017 with Ekbatani and others at HealthFair in Florida, and to a dinner

  that night with Ekbatani and other HealthFair employees; (6) consulted with HealthFair

  employees Dr. Robert Oristaglio and Tamilyn Vandenheuvel regarding the clinical

  aspects of HealthFair’s business; and (7) engaged in a phone call with HealthFair and FTI

  Consulting, Inc. regarding FTI’s due diligence investigation of HealthFair’s clinical

  coding. Frazier representatives also approved the Acquisition. Upon information and

  belief, Frazier’s involvement in the Acquisition was even more extensive than the facts

  known at the time of this Complaint. Further, the Frazier Entities remained involved

  following the Acquisition—among other things, they participated in meetings regarding




                                                   29
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 30 of 45 PageID 30




  the integration of HealthFair and Matrix; communicated with Ekbatani on at least two

  occasions regarding HealthFair operations post-Acquisition; and participated in decision-

  making related to HealthFair operations.

         80.     Providence was also actively involved in the Acquisition.            Upon

  information and belief, Providence was involved in initial discussions about the

  Acquisition with Frazier and Matrix in late 2017.          Upon information and belief,

  Providence also was involved in approval of the Acquisition, and decision-making related

  to HealthFair’s post-Acquisition operations.

         81.     Although HealthFair had several potential buyers, Sellers went forward

  with Matrix because Defendants made numerous representations regarding HealthFair’s

  expected growth, available capital for expanding HealthFair’s business, the need and

  desire to retain key HealthFair management, the desire to acquire additional mobile units,

  Matrix’s access to additional nurse practitioners through its existing network, and

  Matrix’s ability to provide additional call centers and sophistication. Ekbatani and the

  other Sellers viewed Defendants as viable partners to execute on Sellers’ desire to see

  HealthFair achieve its potential for further service, expansion, and success.

         82.     In January 2018, Matrix, HealthFair, and Sellers entered into a Securities

  Purchase Agreement (the “SPA”), whereby Sellers sold all outstanding equity interests in

  HealthFair to Matrix. Ekbatani executed the SPA in his individual capacity, as well as

  CEO of HealthFair and as Sellers’ Representative.

         83.     During negotiations regarding the SPA, the parties also agreed to defer a

  portion of the purchase price, which would be paid as an earnout payment (the




                                                  30
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 31 of 45 PageID 31




  “Earnout”). The Earnout was structured as a contingent payment that would be triggered

  by certain benchmarks of HealthFair’s performance in the year following the sale. In

  particular, if HealthFair’s “Direct Profit”—defined to mean HealthFair’s revenue less

  Direct Expenses—exceeded $42,100,000 (the “Earnout Threshold”), Sellers were entitled

  to an Earnout payment that would increase as HealthFair’s Direct Profit incrementally

  increased above the Earnout Threshold. [SPA, Section 1.06(a)] Sellers agreed to this

  deferred compensation structure in part to accommodate funding requirements to which

  Matrix was subjected in connection with the Acquisition, and also because Sellers were

  confident in HealthFair’s continued growth given Matrix’s assurances of increased

  investment in HealthFair. At the time of the SPA, the parties jointly projected that

  HealthFair’s revenues for 2018 would total $112 million, which would have entitled

  Sellers to an additional $75 million in Earnout compensation.      This projection was

  attached to the SPA.

         84.     The Direct Profit from the Earnout year was to be determined based on the

  Earnout Statement provided by Matrix, which Matrix was obligated to prepare and

  deliver to Sellers by April 30, 2019. [SPA, Section 1.06(c)] The Earnout Statement was

  to include the amount of Direct Profit from the Earnout year, as well as reasonable

  supporting data and work papers for the Earnout payment. [Id.] The SPA granted

  Ekbatani, as the Sellers’ Representative, the right of reasonable access to HealthFair’s

  post-Acquisition books and records and personnel, during normal hours and upon

  reasonable advance notice, for the purpose of verifying Matrix’s determination and

  computation of the Direct Profit. [Id.]




                                                31
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 32 of 45 PageID 32




         85.     By the SPA’s terms, and in addition to the contingent Earnout, Sellers

  were due to receive $160 million, which included $36,367,046 that was converted into a

  rollover of 24,158,682 units of Mercury Parent’s Class B Common Units. The parties to

  the SPA agreed to escrow $10 million of the purchase price for use in adjustments related

  to the parties’ representations and warranties. The purchase price was subject to working

  capital adjustments, which the parties ultimately made.

         86.     As a result of the Acquisition and Plaintiffs’ shares in Mercury Parent,

  Plaintiffs remain in the market for risk-adjustment services. Additionally, Plaintiffs were

  entitled to an Earnout based on HealthFair’s post-Acquisition performance and, as a

  result, stood to benefit directly from competition in the market for risk adjustment

  services.

         D.      The Post-Acquisition Landscape.

         87.     Around the time of the Acquisition, third parties projected that Matrix and

  HealthFair would increase their respective businesses as a result of the Acquisition.

  Throughout due diligence, Defendants communicated to Plaintiffs that Defendants

  viewed HealthFair as an innovative addition to Matrix’s portfolio, which would give

  Matrix’s customers a new, desirable option (mobile rather in-home services) and thereby

  enable Matrix to reach more members and drive higher member engagement.

         88.     By February 2018, after the Acquisition closed, only three major

  competitors in the risk adjustment services market remained: Matrix, CenseoHealth

  (“Censeo”), and MedXM.        In addition to Matrix’s Acquisition of HealthFair, these

  competitors entered into their own transactions in 2018 which served to further




                                                  32
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 33 of 45 PageID 33




  concentrate market power in the hands of a limited number of competitors—Censeo

  acquired former competitor Advance Health and renamed the resulting combination

  Signify Health, and MedXM was acquired by Quest.31 None of these providers offered a

  mobile solution—all provided home-based risk adjustment services.

          89.      In connection with the Acquisition, Matrix retained key HealthFair

  personnel, including Ekbatani, Diaz, Ray Ekbatani (HealthFair Chief Administrative

  Officer), Shawn Ekbatani (HealthFair Chief Information Technology Officer), Tamilyn

  Vandenheuvel (HealthFair Director of Clinical Operations), Ivonne Oladunni (HealthFair

  Director of Compliance), Marissa Jensen (HealthFair Director of Health Plans

  Management), and Michael Radka (HealthFair Human Resources Director). By summer

  2018—just a few short months after the Acquisition closed—Matrix had either

  terminated the services of, or otherwise forced out, all of these key individuals.

          90.      A few months after the Acquisition, it was clear that Matrix had reduced

  HealthFair’s output significantly.       HealthFair’s daily appointments were reduced by

  approximately 50 percent. By May 2018, HealthFair’s top line revenue was off from the

  prior year by at least 40 percent. This reduction was significant because, until 2018,

  HealthFair experienced double-digit year-over-year growth.               Upon information and

  belief, since May 2018, Matrix has further reduced the number of HealthFair events and

  patients seen.


          31
              Quest Diagnostics to Acquire MedXM, Expanding its Health Risk Assessment Services to
  Close Gaps in Care, (Jan. 23, 2018), https://www.biospace.com/article/releases/quest-diagnostics-to-
  acquire-medxm-expanding-its-health-risk-assessment-services-to-close-gaps-in-care/; CenseoHealth and
  Advance Health Announce Investment by New Mountain Capital, (Dec. 7, 2017),
  https://www.prnewswire.com/news-releases/censeohealth-and-advance-health-announce-investment-by-
  new-mountain-capital-300568404.html.




                                                      33
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 34 of 45 PageID 34




          91.      Since significantly reducing HealthFair’s output, Defendants have

  successfully increased Matrix’s prices for its in-home services. In Providence’s Q4 2019

  and Full Year 2019 Earnings Presentation, Providence explained that Matrix’s revenue

  growth in 2019 was “primarily driven by higher activity and successful rate increases

  throughout the year[.]”32          Additionally, on Providence’s Q4 2019 earnings call,

  Providence’s Chief Financial Officer, Kevin Dotts, engaged in the following exchange, in

  which he highlighted Matrix’s at-home “services being offered at higher price points,”

  and “improved average sales price[s]”:33




          92.      On March 26, 2019, Matrix provided Ekbatani, as the Sellers’

  Representative, with the Earnout Statement required by the SPA. The Earnout Statement

  asserted that the Earnout owed to Sellers was zero. The Earnout Statement included just

  a short, half-page financial computation, without the supporting work papers required by


            32
               Providence Service Corp., Q4 2019 and Full Year 2019 Earnings Presentation, (Feb. 27, 2020),
  https://investor.prscholdings.com/static-files/5547919c-4462-491b-8ed6-aeb2f453568d.
          33
              Providence Service (PRSC) Q4 2019 Earnings Call Transcript (Feb. 28, 2020),
  https://www.fool.com/earnings/call-transcripts/2020/02/28/providence-service-prsc-q4-2019-earnings-call-
  tran.aspx.




                                                         34
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 35 of 45 PageID 35




  the SPA.     According to Matrix’s calculations, the Direct Profit from 2018 was

  $14,173,684. This number was orders of magnitude lower than the 2018 HealthFair

  revenues jointly projected by Defendants and HealthFair.          Although Sellers have

  repeatedly requested supporting documentation, Matrix has steadfastly refused to provide

  this information.

         93.     On April 2, 2019, Matrix filed suit against Plaintiffs and other former

  HealthFair owners or employees in Seminole County, Florida in a case styled as

  Community Care Health Network, LLC v. Ekbatani, Case No. 2019-CA-000999. In that

  case, Matrix alleged that the defendants breached several representations and warranties

  contained in the SPA, and/or that several representations and warranties were false at the

  time they were made. In response, Sellers asserted counterclaims for breach of the SPA,

  including by alleging that Matrix breached the Earnout provision by acting in bad faith to

  prevent achievement of the thresholds that trigger an Earnout payment; diverting business

  from HealthFair to Matrix; and by failing to provide the required information in support

  of Matrix’s Earnout Statement.      Sellers also alleged that Matrix breached the SPA

  indemnification provision requiring timely notice when Matrix failed to include adequate

  information about the nature of its indemnification claims with its indemnification notice.

  Sellers further alleged that Matrix breached the indemnification provision requiring

  Matrix to provide Sellers with an opportunity to participate in the defense of third-party

  claims, and Matrix breached its escrow obligations.

         94.     Based on Defendants’ intentional withdrawal from the mobile part of the

  risk adjustment services marketplace, Plaintiffs bring this action to vindicate the harm to




                                                  35
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 36 of 45 PageID 36




  consumers and to recover antitrust damages due to them.

                                           COUNT I

                       (Unlawful Asset Acquisition – Clayton Act § 7)

         95.      Plaintiffs restate and incorporate by reference the allegations set forth in

  Paragraphs 1 to 94 as if fully alleged herein.

         A.       The Relevant Market.

         96.      The relevant product market consists of risk adjustment services offered to

  payors (i.e., health plans and risk-bearing providers). This product market includes

  comprehensive health assessments designed to capture patients’ risk scores, as well as

  related diagnostics necessary to document clinical conditions; quality gap closures, which

  are used to ensure the payor recovers as much reimbursement as it is permitted under the

  applicable laws; and services related to Star Ratings and HEDIS measures, which impact

  a payor’s reimbursement based on risk adjustments and for achieving quality benchmarks

  and measures.

         97.      This product market satisfies the well-accepted “hypothetical monopolist”

  test set forth in the U.S. Department of Justice’s 2010 Horizontal Merger Guidelines

  (“Guidelines”). A hypothetical monopolist of risk adjustment services offered to payors

  likely would impose a small but significant and non-transitory price increase, because an

  insufficient number of payors would stop purchasing the service to make the price

  increase unprofitable.    Because the CMS-HCC and HHS-HCC models require the

  complex risk adjustment process as a means to fund payors that provide MA plans or

  plans on the ACA exchanges, very few, if any, payors will stop buying risk adjustment




                                                   36
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 37 of 45 PageID 37




  services in the event of a small but significant price increase. Nor will a sufficient

  number of payors likely assume the obligation to provide their own risk adjustment

  services, as these payors are wholly dependent upon third parties such as doctors and

  nurse practitioners to see and diagnose their insureds.

         98.     The relevant geographic market is Florida.        Because HealthFair and

  Matrix competed for contracts that were either state by state, or national contracts

  whereby the payor would assign HealthFair or Matrix work on a state-by-state basis, this

  geographic market is justified. Moreover, prior to the Acquisition, HealthFair conducted

  a significant percentage of its business in Florida. Following the Acquisition, Matrix

  decreased HealthFair’s output in Florida, to the detriment of competition within Florida.

  The MA population in Florida is high and, as a result, payors that operate in Florida and

  serve insureds located in Florida are unlikely to pull out of the Florida market in response

  to a small but significant and non-transitory price increase. Other factors impact a

  payor’s ability to procure risk adjustment services from outside Florida in response to a

  small but significant and non-transitory price increase—for example, payors are limited

  to risk adjustment services companies that employ medical staff licensed in a particular

  state (e.g., nurses, nurse practitioners, and physicians). Thus, faced with a small but

  significant and non-transitory price increase in Florida, a payor could not simply hire a

  risk adjustment services company with operations in other states to replace its services

  provider in Florida.




                                                  37
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 38 of 45 PageID 38




         B.      The Effect Of The HealthFair Acquisition Has Been, And Will
                 Continue To Be, To Substantially Lessen Competition In The
                 Relevant Market.

         99.     The effect of the Acquisition has been to substantially lessen competition

  in the relevant market. By combining Matrix with HealthFair and then significantly

  suppressing HealthFair’s mobile operations, Defendants eliminated a substitute product

  for Matrix’s own in-home offerings and removed an innovative competitor from the

  market. Moreover, this Acquisition has led to, or will probably lead to, anticompetitive

  effects in the relevant market.

         Market Share

         100.    Following the Acquisition, Matrix’s resulting market share in the relevant

  market increased and contributed to increased concentration of competition within the

  relevant market. Matrix’s market share is evidenced by, among other things, public

  statements by Providence in its 2020 Form 10-K, in which Providence stated that,

  following the Acquisition, Matrix and Signify Health are the “largest independent

  providers” of comprehensive health assessments to health plans. Upon information and

  belief, Matrix’s market share in the relevant market prior to the Acquisition was greater

  than 30 percent. HealthFair’s market share in the relevant market prior to the Acquisition

  was at least 5 percent. Accordingly, by virtue of the Acquisition, Matrix holds a market

  share of at least 35 percent of the relevant market.

         Harm to Competition

         101.    The Acquisition harmed, or threatens to harm, competition in the relevant

  market in the following ways. First, the Acquisition eliminated head-to-head competition




                                                   38
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 39 of 45 PageID 39




  between Matrix and HealthFair and suppressed HealthFair’s output in the relevant

  market. As evidenced by HealthFair’s explosive growth and innovative business model,

  at least prior to the Acquisition, HealthFair was an aggressive competitor in the highly

  concentrated relevant market. HealthFair was able to leverage its capabilities to take

  market share from the incumbent competitors, including Matrix. Among other wins,

  HealthFair was awarded WellCare’s business through its RFP process, while Matrix was

  denied that business. Thus, by acquiring HealthFair, Defendants eliminated the head-to-

  head competition between the two companies.

         102.    By reducing the number of competitors, Defendants prevented buyers

  from obtaining competing bids from Matrix and HealthFair, as competing sellers, and

  playing the two firms against one another in negotiations. In a market where competitors

  compete for the same contracts, a merger between two competing sellers has the effect of

  limiting the buyers’ ability to play the sellers against one another in negotiations. In turn,

  Matrix, as the merged entity, has the ability and incentive to obtain a result more

  favorable to it (e.g., by charging higher prices), and less favorable to the buyer, than

  Matrix and HealthFair would have offered separately before the merger. Indeed, by

  removing HealthFair from the market, Matrix eliminated a competitor that would have

  otherwise submitted competitive bids for the same customers as Matrix, driving down the

  resulting prices through a competitive bidding process.

         103.    High barriers to entry exist in the relevant market. Few market entrants in

  the relevant market are successful—a market entrant must navigate a complex system of

  payors, coding, staffing, and patient engagement, and these barriers keep many from




                                                   39
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 40 of 45 PageID 40




  trying to compete (e.g., physicians do not want to learn or engage in the complex coding

  system required to complete the risk adjustment process). Matrix relied on these high

  barriers to entry when it acquired HealthFair.

         104.    By acquiring HealthFair and subsequently suppressing output from the

  mobile side, Matrix diminished innovation in the relevant market.             HealthFair’s

  innovations were numerous: (1) HealthFair was the first and largest risk adjustment

  company to provide a mobile platform; (2) HealthFair provided additional diagnostics to

  more accurately capture the anticipated cost of the payors’ healthcare expenditures,

  thereby increasing its customers’ rate of reimbursement; (3) due to these additional

  diagnostics, HealthFair provided a multi-specialty physician practice; (4) HealthFair had

  proprietary protocols to optimize the use of diagnostic testing and the ability to identify

  new conditions via its technology platform; and (5) HealthFair provided end-to-end

  solutions, including logistics/scheduling, care delivery, client reporting, and care

  coordination, as well as clinical validation and documentation for coding and gap closure.

         105.    For example, WellCare acknowledged that it selected HealthFair from the

  RFP process because WellCare “wanted the capability to do mobile assessments if

  needed.” Thus, HealthFair’s innovative mobile platform was the reason HealthFair won

  the RFP over Matrix.

         106.    Knowing that HealthFair’s product—mobile risk adjustment services—

  was a close substitute to Matrix’s at-home services, and having been dealt the loss of

  WellCare to HealthFair because WellCare preferred HealthFair’s mobile offerings over

  Matrix’s at-home services, Defendants acquired HealthFair and reduced output from




                                                   40
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 41 of 45 PageID 41




  HealthFair’s mobile operations following the Acquisition. Defendants did so to suppress

  an innovative product that competed with Matrix’s own at-home offerings—by virtue of

  the Acquisition, Matrix had access to HealthFair’s customers (the payors), including

  UnitedHealth Group. UnitedHealth accounted for approximately 25 percent of the MA

  payor market and insured approximately 5 million MA beneficiaries. As a result, Matrix

  could (and did) selectively market its at-home assessments rather than the mobile

  assessments. As explained in paragraph 91, after the Acquisition, Matrix increased prices

  on its at-home assessments and services in the relevant market.

         107.     The Merger Guidelines state that:

         If a merged firm would withdraw a product that a significant number of
         customers strongly prefer to those products that would remain available,
         this can constitute a harm to customers over and above any effects on the
         price or quality of any given product. If there is evidence of such an
         effect, the Agencies may inquire whether the reduction in variety is largely
         due to a loss of competitive incentives attributable to the merger. An
         anticompetitive incentive to eliminate a product as a result of the merger is
         greater and more likely, the larger is the share of profits from that product
         coming at the expense of profits from products sold by the merger partner.
         Where a merger substantially reduces competition by bringing two close
         substitute products under common ownership, and one of those products is
         eliminated, the merger will often also lead to a price increase on the
         remaining product, but that is not a necessary condition for
         anticompetitive effect.

  U.S. Dep’t of Justice, 2010 Horizontal Merger Guidelines § 6.4.

         108.     Defendants’ motives in lessening competition were anticompetitive and

  improper.     Defendants suppressed HealthFair’s mobile risk adjustment operations in

  order to maximize Defendants’ profits from Matrix’s in-home offerings. By eliminating

  HealthFair from the market, Defendants effectively eliminated mobile risk adjustment

  services as a substitute for Matrix’s in-home offerings. They did so to impede growth in




                                                  41
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 42 of 45 PageID 42




  mobile offerings, which payors were increasingly selecting as a superior substitute for

  Matrix’s in-home services. Due to the barriers to entry identified herein, Defendants

  knew that, once HealthFair was removed from the market, another competitor with

  mobile offerings—particularly mobile offerings on a scale that would pose a threat to

  Matrix’s business model—was unlikely to emerge.

         109.    Both payors and insureds have been harmed by Defendants’ conduct. As

  explained herein, HealthFair provided a range of diagnostic services that provided

  increased risk adjustment capabilities. Ultimately, these risk adjustment capabilities

  translated into capturing more accurately the risk profile of the patients enrolled by

  HealthFair’s customers. Thus, HealthFair’s customers were able to seek reimbursement

  according to accurate risk adjustments, reducing the likelihood that the customer’s bid to

  CMS would exceed the benchmark. If the bid exceeds the benchmark, the payor must

  charge each plan member a premium to cover the difference.           Because Defendants

  deprived payors of HealthFair’s services, payors were left with at-home assessments,

  which do not capture the same level of risk as the mobile assessments. Thus, payors were

  ultimately left with a less accurate risk adjustment, increasing the likelihood that the

  payor’s bid to CMS would exceed the benchmark, lessening the payments the payor

  receives from CMS (harming the payors), and triggering additional premium obligations

  from the payor’s insureds (harming the insureds).

         110.    Plaintiffs also have been harmed by Defendants’ conduct. Because Sellers

  were entitled to payments contingent on HealthFair’s post-Acquisition performance and

  also received shares of Mercury Parent, Plaintiffs stood to benefit directly from a




                                                 42
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 43 of 45 PageID 43




  procompetitive integration of the two firms following the Acquisition and increased

  output from HealthFair’s innovative mobile operations. By eliminating an innovative

  competitor and suppressing HealthFair’s output, however, Defendants deprived Plaintiffs

  of income they would have otherwise received had Defendants not lessened competition.

  Indeed, Plaintiffs were entitled to payments that were contingent on HealthFair’s

  performance, and such payments were tied directly to HealthFair’s level of output. As a

  result, Plaintiffs’ injury flows directly from Defendants’ unexpected efforts to reduce

  output of HealthFair’s innovative mobile product in the relevant market, inextricably

  tying Plaintiffs’ injury to the harm Defendants inflicted to competition. By lessening

  competition through Matrix’s suppression of mobile operations output, Plaintiffs were

  deprived of the payments to which they were entitled, and the benefits they would have

  otherwise received from their shares in Mercury Parent, absent Defendants’

  anticompetitive conduct.

                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for judgment as follows:

         A.      A judgment in favor of Plaintiffs and against Defendants for violating

  Section 7 of the Clayton Act;

         B.      Preliminary and permanent injunctive relief in favor of Plaintiffs,

  including without limitation an order that Matrix divest the equity interests acquired by

  virtue of the SPA, sufficient to create a separate, distinct, and viable competing firm that

  can replicate HealthFair’s competitive significance in the marketplace before the

  Acquisition, or otherwise to restore competition to the risk adjustment services market




                                                  43
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 44 of 45 PageID 44




  comparable to that which existed before the unlawful Acquisition, under Clayton Act, 15

  U.S.C. § 16;

          C.      An award of damages to Plaintiffs, including special damages and lost

  profits, in an amount to be proven at trial;

          D.      Pursuant to the Clayton Act, 15 U.S.C. § 15(a), damages equal to treble

  the amount of economic injury sustained by Plaintiffs due to conduct that violates the

  Clayton Act;

          E.      An award of Plaintiffs’ reasonable attorneys’ fees and costs of suit,

  including pursuant to the Clayton Act, 15 U.S.C. § 15(a);

          F.      An award of pre-judgment and post-judgment interest; and

          G.      Such other and further relief as the Court deems just, proper, and equitable

  in the circumstances.



                                 DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs respectfully demand a trial by jury of

  all issues triable of right by a jury.

          DATED this 7th day of December, 2020.


                                              /s/ Michael A. Sasso
                                             Michael A. Sasso
                                             Florida Bar No. 93814
                                             SASSO & SASSO, P.A.
                                             1031 West Morse Boulevard, Suite 120
                                             Winter Park, Florida 32789
                                             Telephone: (407) 644-7161
                                             Facsimile: (407) 629-6727
                                             E-mail: masasso@sasso-law.com



                                                  44
Case 6:20-cv-02224-PGB-DCI Document 1 Filed 12/07/20 Page 45 of 45 PageID 45




                                   Lawrence G. Scarborough
                                   (Pro Hac Vice Forthcoming)
                                   Kathryn E. Bettini
                                   (Pro Hac Vice Forthcoming)
                                   BRYAN CAVE LEIGHTON PAISNER LLP
                                   Two North Central Avenue, Suite 2100
                                   Phoenix, Arizona 85004-4406
                                   Telephone: (602) 364-7000
                                   Facsimile: (602) 364-7070
                                   E-mail: lgscarborough@bclplaw.com
                                   E-mail: kathryn.bettini@bclplaw.com
                                   Randall H. Miller
                                   (Pro Hac Vice Forthcoming)
                                   Desmonne A. Bennett
                                   (Pro Hac Vice Forthcoming)
                                   BRYAN CAVE LEIGHTON PAISNER LLP
                                   1700 Lincoln Street, Suite 4100
                                   Denver, Colorado 80203
                                   Telephone: (303) 861-7000
                                   Facsimile: (303) 866-0200
                                   E-mail: randy.miller@bclplaw.com
                                   E-mail: desmonne.bennett@bclplaw.com
                                   Counsel for Plaintiffs

  602153430




                                         45
